United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3940
                       ___________________________

                            United States of America,

                      lllllllllllllllllllll Plaintiff - Appellee,

                                          v.

                              Jose Ricardo Ocanas,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                   Appeal from United States District Court
                    for the District of Minnesota - St. Paul
                                ____________

                          Submitted: October 17, 2016
                             Filed: April 14, 2017
                                [Unpublished]
                                ____________

Before LOKEN, SMITH*, and COLLOTON, Circuit Judges.
                            ____________




     *
       The Honorable Lavenski R. Smith became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on March 11, 2017.
PER CURIAM.

      Jose Ricardo Ocanas pleaded guilty to conspiracy to distribute
methamphetamine. The district court** determined an advisory guideline range of 292
to 365 months’ imprisonment, settled on a term of 360 months before any departure,
and then departed downward to a term of 270 months for reasons not relevant here.
Ocanas appeals, arguing that his sentence is unreasonably long. We affirm.

      The district court, in fashioning a sentence, has broad discretion over how to
weigh the sentencing factors set forth in 18 U.S.C. § 3553(a). We review the
sentence under a deferential abuse-of-discretion standard. Gall v. United States, 552
U.S. 38, 51 (2007). The court sentenced Ocanas consistent with the advisory
guideline range, and the sentence is therefore presumed reasonable. See Rita v.
United States, 551 U.S. 338, 347 (2007); United States v. Watson, 480 F.3d 1175,
1177 (8th Cir. 2007).

       The district court did not abuse its broad discretion. Ocanas argues that the
court gave insufficient weight to mitigating evidence about his personal history and
characteristics, including his “age, health, and dysfunctional upbringing.” The court
did not address these points expressly at the hearing, but Ocanas raised them orally
and in writing, so we presume that the court considered these potential mitigating
factors and found them unpersuasive. United States v. Timberlake, 679 F.3d 1008,
1012 (8th Cir. 2012). Ocanas also argues that the district court gave too much weight
to his criminal history, but it was proper for the sentencing judge to consider that
Ocanas’s record showed “a constant breaking of the law for as far back as at least I
go in reading that history.” It was permissible for the court to accord more weight to



      **
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                         -2-
criminal history than to alleged mitigating factors cited by Ocanas. See United States
v. Ruelas-Mendez, 556 F.3d 655, 657 (8th Cir. 2009).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-